DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9, 14, 16, and 17-19 and canceled claim 8 filed on 11/05/2020 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 9, 2nd paragraph, applicant argued that Lees does not disclose a substrate that includes a first substrate area and a second substrate area below the display 110. Therefore, Lee does not anticipate, teach or suggest a substrate that includes a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively - much less that the first substrate area and aj-th second substrate area in then second substrate areas are made of different materials, and j is a positive integer that is less than or equal ton” recited in claim 1 (before claim 8). 
The examiner respectfully disagrees with applicant’s argument, examiner believe that limitation is still taught by Lee. In fact, Lee discloses in Fig. 6B, par [0098] “the display 610…a main area 611…first sub-display area 613…second sub-display area 615…and at least one other sub-display area (e.g., a third sub-display area may be added” Lee teaches a 1st substrate area (613) below main display area (611) and 2nd nd substrate area in the 2nd substrate areas 1415, this sensing part area is formed with a lower density of the patterns of the electrodes than the sensing parts formed in another area (e.g. main area 1411, 1st substrate area 1413). In other word, the 1st substrate area 1413 and the j-th 2nd substrate area (touched object 1430) can be made of different materials), and furthermore for claim limitation j is a positive integer that is less than or equal to n, Lee disclose Fig. 9A, par [0114] “an upper end of the connector 990…circuit board 970 is positioned” Lee teaches the sub-display are ( first conductive member 913) has n substrates (layers) below and j (1) is a positive integer that is less than or equal to n (2). Therefore, the combination reference Park and Lee can be used to teach the amendment in claim 1.
Independent claims 14 and 17 recites similar limitation as claim 1 and are rejected as similar explanation above.
Dependent claims 2-7, 9-13, 15, 16, 18 and 19 are depended on independent claims 1, 14 and 17 and are maintained in the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

Claims 1, 4, 5, 7, 9, 10, 12, 14, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Park et al. (U.S. 2018/0174520 A1) in view of Lee et al. (U.S. 2017/0237152 A1). 
Regarding Claim 1, Park discloses a terminal screen (Park, Figs. 2, 3, [0080] “FIG. 2 illustrates a pixel area of a display device” a display screen can display image (Fig. 3) or pixels (Fig. 2) comprising a substrate (Park, Fig. 2, [0085] “The substrate 50 may have various shapes so that the pixel areas AA1 and AA2 may be provided therein” and a display layer on the substrate (Park, [0085] “the substrate 50 may include a flexible or foldable material, and have a single-layered or multiple-layered structure”) wherein
 	the display layer comprises a main display area and n auxiliary display areas, and n is a positive integer (Park Fig. 7, [0108] “a display device includes pixel
areas AA1, AA2, and AA3 and the peripheral area NA may be provided on
the substrate 50” Park teaches the display layer includes a main display area (AA2) and 2 auxiliary display areas (AA1, AA3), n is a positive integer “2”; and
the main display area and an i-th auxiliary display area in the n auxiliary display areas have different attributes, and i is a positive integer that is less than or equal to n (Park [0084] “In addition, the first pixel area AA1 may be narrower than the second pixel area AA2. In this case, the number of first pixels PXL1 disposed on a horizontal line of the first pixel area AA1 may be greater than that of the second pixels 
However, Park does not explicitly teach the substrate comprises a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively and 23the first substrate area and a j-th second substrate area in the n second substrate areas are made of different materials and j is a positive integer that is less than or equal to n.
Lee teaches the substrate comprises a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively (Lee, Fig. 6B, [0098] “the display 610 may be divided into a main area 611 and a first sub-display area 613, and a second sub-display area 615. The ratios of the areas may be selectively changed, at least one of the first sub-display area 613 or the second sub-display area 615 may be omitted, and at least one other sub-display area (e.g., a third sub-display area (not illustrated)) may be added” Lee teaches a 1st substrate area (613) below main display area (611) and 2nd substrate areas (610) below the n auxiliary (e.g. Fig. 3, areas, photo, albeeats) and 23the first substrate area and a j-th second substrate area in the n second substrate areas are made of different materials (Lee, [0142], Fig. 14, [0143] “when a conductive pattern utilized as an antenna is formed in an area (e.g., an area that overlaps the first sub-display area 1413 or the second sub-display area 1415) of the touch panel, the density of the patterns of the electrodes that function as touch sensing parts formed in the same area may be lower than the density of the patterns of the electrodes that function as touch sensing parts formed in another area…The drawing illustrates a state in which a touch input is made in the second sub-display area 1415 and the electronic device 1400 outputs the display object 1430 included in the second sub-display area 1415” Lee teaches an area where an object 1430 is touched, and an antenna is formed (see Fig. 14), referred as an j-th 2nd substrate area in the 2nd substrate areas 1415, this sensing part area is formed with a lower density of the patterns of the electrodes than the sensing parts formed in another area (e.g. main area 1411, 1st substrate area 1413). In other word, the 1st substrate area 1413 and the j-th 2nd substrate area (touched object 1430) can be made of different materials) and j is a positive integer that is less than or equal to n (Lee, Fig. 9A, [0142] “an upper end of the connector 990 may be connected with a front surface of the first conductive member 913, and a portion of the connector 990, which is adjacent to the connected part, may be bent in a direction in which the printed circuit board 970 is positioned” the sub-display are ( first conductive member 913) has n substrates (layers) below and j (1) is a positive integer that is less than or equal to n (2).
Park and Lee are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Park to combine applying the different substrates on the main display and auxiliary display (as taught by Lee) in order to provide the substrate of main display area and the substrate of auxiliary display area are made of different material because Lee 2018 can provide a main display area (611) 
Regarding Claim 4, Park discloses the terminal screen according to claim 1, wherein the attribute comprises pixel features (Park, [0096] “"the characteristics of the driving transistors respectively included the first pixels PXL 1 and the second pixels PXL2 rnay be different" and [0117] "The characteristics of respective driving transistors included in the first pixels PXL 1, the second pixels PXL2 and the third pixels PXL3 are
different from each other" Park teaches the attribute includes pixel features (PXL1, PXL2, PXL3) 
Regarding Claim 5, Park discloses the terminal screen according to claim 4, wherein the main display area and the i-th auxiliary display area have the same pixel distribution pattern, (Park, [0103] “When lights of different luminance corresponding to the same data signal are generated from the first pixel PXL1 and the second pixel PXL2, boundary portions of the first pixel area AA1 and the second pixel area AA2 are recognized by a user” the same data are generated in the main display area (AA1) and the auxiliary display area (AA2) and at least one dummy pixel exists in the i-th auxiliary display area (Park, [0124] “In FIG.10, at least one dummy scan line and at least one dummy light emitting control line which provided in the pixel areas AA1 and AA2 corresponding to circuit structures of the pixels PXL1 and PXL2” and [0197] “ In FIG. 15, at least one dummy scan line and at least one dummy light emitting control line which provided in the third pixel area AA3 corresponding to a circuit 
Regarding Claim 7, Park discloses the terminal screen according to claim 1, wherein the attribute comprises manufacturing processes (Park, [0117] “the characteristics of respective driving transistors included in the first pixels PXL 1, the second pixels PXL2, and the third pixel PXL3 are different from each other” Park teaches the attribute (characteristics) includes manufacturing processes e.g. driving transistors process pixels.
Regarding Claim 8 (Canceled).
Regarding Claim 9 (Currently amended), the terminal screen according to claim 1 one of: 
the first substrate area made of polyimide PI, and the j-th second substrate area made of glass; 
the first substrate area made of glass with a first attribute, the j-th second substrate area made of glass with a second attribute, and the first attribute and the second attribute are two different attributes; and 
the first substrate area made of PI with a third attribute, the j -th second substrate area made of PI with a fourth attribute, and the third attribute and the fourth attribute are two different attributes.  
However, Lee teaches the first substrate area made of polyimide PI, and the j-th second substrate area made of glass (Lee, Fig. 6A, [0098] “the display 610 may be divided into a main area 611 and a first sub-display area 613” and [0061] “at least an area of the front cover may be formed of a transparent material (e.g., glass). The front 
Park and Lee are combinable see rationale in claim 1.
Regarding Claim 10, the terminal screen according to claim 1, Park does not explicitly teach wherein the n auxiliary display areas comprise at least one of the following areas: 
a first auxiliary display area in a notch portion formed in an edge at the top of the main display area; 
a second auxiliary display area in a notch portion formed in an edge on the left side of the main display area; 
a third auxiliary display area in a notch portion formed in an edge on the right side of the main display area; 
a fourth auxiliary display area in a notch portion formed in an edge at the bottom of the main display area; and 
a fifth auxiliary display area in a notch portion formed in the middle of the main display area.  
However, Lee teaches a fourth auxiliary display area in a notch portion formed in an edge at the bottom of the main display area (Lee, Figs. 3, 14, [0140] “the main display area 1411 is a central area of the display 1410 the main display area 1411 is a central area of the display 1410 and the first sub-display area 1413 may define a lower end area of the display 1410” Lee teaches a notch portion (130) is ; 
Park and Lee are combinable see rationale in claim 1.
Regarding Claim 12, Park discloses the terminal screen according to claim 1, Park does not explicitly teach wherein the i-th auxiliary display area has a monochrome display function.  
However, Lee teaches wherein the i-th auxiliary display area has a monochrome display function (Lee, Fig. 1, [0061] “the electronic device 100 may include a display 110, a functional module (e.g., a camera 160)” Lee teach the 1st sub-display area has functional module e.g. a camera 160 as a monochrome display function.
Park and Lee are combinable see rationale in claim 1. 
Regarding Claim 14 (Currently amended), Park  in view of Lee discloses a terminal (Park, [0005] “a display device”), comprising a terminal screen (Park, Figs. 2, 3, [0080] “FIG. 2 illustrates a pixel area of a display device” a display screen can display image (Fig. 3) or pixels (Fig. 2) comprises a substrate (Park, Fig. 2, [0085] “The substrate 50 may have various shapes so that the pixel areas AA1 and AA2 may be provided therein” and a display layer on the substrate (Park, [0085] “the substrate 50 may include a flexible or foldable material, and have a single-layered or multiple-layered structure”); 
the display layer comprises a main display area and [[an]] n auxiliary display areas (Park Fig. 7, [0108] “a display device includes pixel areas AA1, AA2, and AA3 and the peripheral area NA may be provided on the substrate 50” Park teaches the , and n is a positive integer, the main display area and an i-th auxiliary display area in then auxiliary display areas have different attributes, and i is a positive integer that is less than or equal to n, wherein the substrate comprises a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively, and the first substrate area and a j-th second substrate area in then second substrate areas are made of different materials,  and j is a positive integer that is less than or equal to n.
light transmittance performance of the auxiliary display area is superior to that of the main display area and a functional device is disposed below the auxiliary display area (Park, [0084] “In addition, the first pixel area AA1 may be narrower than the second pixel area AA2. In this case, the number of first pixels PXL1 disposed on a horizontal line of the first pixel area AA1 may be greater than that of the second pixels PXL2 disposed on a horizontal line of the second pixel area AA2” the number of pixels in AA1 (auxiliary display area) is greater than AA2 (main display area), therefore the light is transmitted to AA1 is greater than AA2 and 
However, Park does not explicitly teach and n is a positive integer, the main display area and an i-th auxiliary display area in then auxiliary displav areas have different attributes, and i is a positive integer that is less than or equal to n, wherein the substrate comprises a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively, and the first substrate area and a j-th second substrate area in then second substrate areas are made of different materials,  and j is a positive integer that is less than or equal to n.
a functional device is disposed below the auxiliary display area
Lee teaches a functional device is disposed below the auxiliary display area (Lee 2710, Fig. 3, [0081] “the electronic device 100 may implement a physical button, such as a home button 310, in a software way, and may output the physical button on the display 110” Lee teaches a home button 310 (function device) below the sub-display area).
Park and Lee are combinable see rationale in claim 1.
Claim 14 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 15, Park discloses the terminal according to claim 14, wherein the functional device comprises at least one of following hardware units: 
a camera (Park,[0072] “the display device 40 may be one of electronic devices such as a camera”, an earphone, a light sensor (Park, [0115] “an organic light emitting diode” LED as a light sensor), a distance sensor, a biosensor, an environmental sensor, a food safety detection sensor, a health sensor, and an optical transmitter.  
Regarding Claim 16 (Currently amended), Park discloses the terminal according to claim 14, Park does not explicitly teach wherein the auxiliary display area [[has]] have light transmittance greater than 30%.
However, Lee teaches wherein the auxiliary display area have light transmittance greater than 30% (Lee, [0061] “the front cover may be formed of a material that has a light transmitting property. The front cover, for example, may be a 
Park and Lee are combinable see rationale in claim 1.
Regarding Claim 17 (Currently amended), Park in view of Lee discloses a control method of a terminal screen (Park, [0039] “a driving method of a display device”), configured to control a terminal screen (Park, [0092] “The driving transistor controls a current amount supplied to the organic light emitting diode corresponding to a data signal” including a driving transistor can control lighting on the display screen) comprising a substrate (Park, Fig. 2, [0085] “The substrate 50 may have various shapes so that the pixel areas AA1 and AA2 may be provided therein” and a display layer on the substrate (Park, [0085] “the substrate 50 may include a flexible or foldable material, and have a single-layered or multiple-layered structure”), wherein the display layer comprises a main display area and an auxiliary display area (Park Fig. 7, [0108] “a display device includes pixel areas AA1, AA2, and AA3 and the peripheral area NA may be provided on the substrate 50” Park teaches the display layer includes a main display area (AA2) and 2 auxiliary display areas (AA1, AA3), and n is a positive integer, the main display area and an i-th auxiliary display area in then auxiliary display areas have different attributes, and i is a positive integer that is less than or equal to n, wherein the substrate comprises a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively, and the first substrate area and a j-th second substrate area in then second substrate areas are made of different materials,  and j is a positive integer that is less than or equal to n, the method comprising: 
sending a first synchronizing signal to the main display area and a second synchronizing signal to the auxiliary display area, the first synchronizing signal and the second synchronizing signal being configured to control the main display area and the auxiliary display area to simultaneously display the same content, (Park, Fig. 15, [0121] [0122] [0123] “The first pixel area AA1 includes the first pixels PXL1, and the second pixel area AA2 includes the second pixels PXL2. The first pixels PXL1 is positioned to be connected to first scan lines S11 and S12, and the data lines D1 to Dm. The second pixels PXL2 are positioned to be connected to second scan lines S21 to S2n and the data lines D1 to Dm” and [0134] The data driver 400 receives a data control signal DCS, first data Data1, and second data Data2 from the timing controller 500. The data driver 400 generates data signals using the first data Data1 and the second data Data2, and supplies the data signals to the data lines D1 to Dm to be synchronized with the scan signals and [0093] When the display device is driven in the first mode, as shown in FIG. 3, a predetermined image is displayed in the first pixel area AA1 and the second pixel area AA2” Park teaches providing 1st signal of pixel PXL2 to the main display area (AA2) and 2nd signal of pixel PXL1 to the auxiliary display area (AA1)  to the data lines D1 to Dm to be synchronized with the scan signals (Fig. 15) and are simultaneously displayed the same content (Fig. 3).
wherein the main display area and the auxiliary display area have different attributes (Park [0084] “In addition, the first pixel area AA1 may be narrower than the second pixel area AA2. In this case, the number of first pixels PXL1 disposed on a .
However, Park does not explicitly teach n is a positive integer, the main display area and an i-th auxiliary display area in then auxiliary display areas have different attributes, and i is a positive integer that is less than or equal to n, wherein the substrate comprises a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively, and the first substrate area and a j-th second substrate area in then second substrate areas are made of different materials,  and j is a positive integer that is less than or equal to n;
Lee teaches n is a positive integer, the main display area and an i-th auxiliary display area in then auxiliary display areas have different attributes, and i is a positive integer that is less than or equal to n, wherein the substrate comprises a first substrate area below the main display area and n second substrate areas below the n auxiliary display areas respectively, and the first substrate area and a j-th second substrate area in then second substrate areas are made of different materials,  and j is a positive integer that is less than or equal to n
Claim 17 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 19 (Currently amended), Park discloses the control method according to claim 17, further comprising: determining a display parameter of a portion joined with the n auxiliary display areas in the main display area in accordance with the content required to be displayed by the main display area and the n auxiliary display areas, the display parameter of the joined portion being configured to ensure a smooth transition from a display effect of the main display area to a display effect of the n auxiliary display areas (Park, [0146] [0147] [0148]  “Referring to FIG. 11, the first boundary area AB1 is positioned between the first pixel area AA1 and the second pixel area AA2. The first boundary area AB1 is set to include a plurality of horizontal lines, when the number of the horizontal lines included in the first pixel area AA1 and the second pixel area AA2 is set as 100%, an area of the first boundary area AB1 may be variously set corresponding to a resolution and a size of the panel. The first boundary area AB1 is included in the second pixel area AA2, and when the same data signal is supplied thereto, the luminance thereof is changed in a gradation way, it is possible to prevent the boundary portions of the first pixel area AA1 and the second pixel area AA2 from being recognized by a user” Park teaches determine a display parameter (set 100% corresponding to resolution/size of the main area panel and n (2) auxiliary display areas (AA2, AB1) to ensure a smooth transition between main display area an n (2) auxiliary display areas (the luminance thereof is changed in a gradation way) and 
sending the display parameter of the joined portion to the main display area, the main display area being configured to control the joined portion to display in accordance with the display parameter of the joined portion (Park,  “The luminance controller 300 generates the second data Data2 while changing the luminance weight value a corresponding to a position of the first boundary data Data1(AB1), the luminance weight value a may be set so that luminance increases in a gradation way based on the boundary portions of the first pixel area AA1 and the second pixel area AA2. In an exemplary embodiment, the luminance weight value a may be set to be increased from 0% to 100% in a gradation way, for example” Park teaches sending the display parameter of the join portion (the luminance weight value) to the main display area (AA2) to generate the second data Data2 while changing the luminance weight value a corresponding to a position of the first boundary data Data1 (AB1).
Claims 2, 6, 11, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable by Park et al. (U.S. 2018/0174520 A1) in view of Lee et al. (U.S. 2017/0237152 A1) and further in view of Chen et al. (U.S. 2019/0172399 A1). 
Regarding Claim 2, Park discloses the terminal screen according to claim 1, wherein the attribute comprises resolution (Park, Fig. 11, [0147] “when the number of the horizontal lines included in the first pixel area AA1 and the second pixel area AA2 is set as 100%, the first boundary area AB1 may be set to include the horizontal lines of 1% or more, an area of the first boundary area AB1 may be variously set corresponding to a resolution and a size of the panel. The first boundary area AB1 is included in the second pixel area AA2” Park teaches the main display area (AA2) and 1st auxiliary display area (AA1) include different resolutions and size, e.g. Fig. 11 shows different luminance resolutions between AA1 and AA2) and 
 the resolution of the main display area is higher than that of the i-th auxiliary display area.
Chen teaches the resolution of the main display area is higher than that of the i-th auxiliary display area (Chen, [0008] “FIG. 3 is a diagram showing how an electronic device may have a display with a higher resolution central area flanked by lower resolution peripheral areas” and [0035] “FIG. 5 is a diagram showing how display 20 may have a lower resolution portion 20L and a higher resolution portion 20H " Chen teach the resolution of the main display (central area) is higher (20H) than the auxiliary display area (peripheral areas, 20L) on display 20.
Park, Lee and Chen are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Park to combine applying the resolutions in display areas (as taught by Chen) in order provide the resolution of the main display area is higher than that of the i-th auxiliary display area because Chen can provide the resolution of the main display (central area) is higher (20H) than the auxiliary display area (peripheral areas, 20L) on display 20 (Chen, Fig. 3, [0008]), Fig. 5, [0035]) Doing so, it may arrange different resolution with different number data lines to reduce visible discontinuities between the lower and higher resolution portions (Chen, [0005]).
Regarding Claim 6, the terminal screen according to claim 4, Park, Lee does not explicitly teach wherein the main display area and the i-th auxiliary display area have different pixel distribution pattern.
 wherein the main display area and the i-th auxiliary display area have different pixel distribution pattern (Chen, Figures 5 and 6 also show that the pixel distribution is less dense in the "auxiliary" areas 20L, and therefore the pixel distribution patterns are different).
Park, Lee and Chen are combinable see rationale in claim 2.
Regarding Claim 11, the terminal screen according to claim 1, Park, Lee does not explicitly teach the main display area and the auxiliary display area share the same driver IC, wherein: 
However, Chen teaches the main display area and the auxiliary display area share the same driver IC (Chen, discloses separate driver ICs in e.g. Figure 5, and a sarne driver IC in Figure 6).
Park, Lee and Chen are combinable see rationale in claim 2.
Regarding Claim 13, the terminal screen according to claim 1, Park, Lee does not explicitly teach wherein the i-th auxiliary display area has a color display function.  
However, Chen teaches wherein the i-th auxiliary display area has a color display function (Chen, Fig. 8, [0014] “FIG. 9 is a diagram showing how a pixel array with zig-zag data lines may have data lines that each control subpixels of only a single color to allow different regions of the display to be configured to have different resolutions using dynamically adjustable gate line driver circuitry” Chen teaches the peripheral areas with low resolution (Fig. 8) (auxiliary display area) can have a color display function.
 Park, Lee and Chen are combinable see rationale in claim 2.
Regarding Claim 18 (Currently amended), the control method according to claim 17, Park does not explicitly teach further comprising: 
sending a first color parameter that corresponds to a first color to the main display area in accordance with the first color required to be displayed by a first pixel in the main display area; and sending a second color parameter that corresponds to a second color to the n auxiliary display area in accordance with the second color required to be displayed by a second pixel in the n auxiliary display areas, 25wherein when the first color and the second color are the same, a color effect presented by the first pixel in accordance with the first color parameter is the same as a color effect presented by the second pixel in accordance with the second color parameter.  
However, Chen teaches sending a first color parameter that corresponds to a first color to the main display area in accordance with the first color required to be displayed by a first pixel in the main display area (Chen, Fig. 8, [0038] “first portion with a high-resolution portion H, may have a second portion (e.g., a more peripheral portion) with a medium-resolution portion M, and may have a lower-resolution peripheral portion such as lower-resolution portion L” and Fig. 9 [0042] “When high (native) resolution is desired, each pixel 42 may include a single red subpixel, a single green subpixel, and a single blue subpixel, as illustrated by pixel HR” Chen teaches sending a 1st color parameter (single red subpixel, single blue subpixel, single green subpixel) to the main display area (a center area with a high-resolution H); and 
sending a second color parameter that corresponds to a second color to the n auxiliary display areas in accordance with the second color required to be displayed by a second pixel in the n auxiliary display areas, 25wherein when the first color and the second color are the same, a color effect presented by the first pixel in accordance with the first color parameter is the same as a color effect presented by the second pixel in accordance with the second color parameter (Chen, [0042] “A larger pixel layout for pixels such as pixel LR may be used for low resolution areas of display 20. As shown in FIG. 10, each low resolution pixel LR may, as an example, have four red subpixels, four green subpixels, and four blue subpixels” sending a 2nd color parameter (four red subpixel, four blue subpixel, four green subpixel to the n auxiliary display areas (a more peripheral area with a low-resolution L) and first  subpixel with the first color parameter (single read subpixel) is the same color (red) with the 2nd subpixel with the second color parameter (four red subpixel).
Park, Lee and Chen are combinable see rationale in claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Park et al. (U.S. 2018/0174520 A1) in view of Lee et al. (U.S. 2017/0237152 A1) and further in view of Jung et al. (U.S. 2019/0130822 A1). 
Regarding Claim 3, the terminal screen according to claim 1, Park and Lee does not explicitly teach wherein the attribute comprises light transmittance performance, and the light transmittance performance of the main display area is poorer than that of the i-th auxiliary display area.
However, Jung teaches wherein the attribute comprises light transmittance performance, and the light transmittance performance of the main display area is poorer than that of the i-th auxiliary display area (Jung, [0142] “the component 740 may be any optical component associated with light” and Fig. 7, [0145] “The 
Park, Lee and Jung are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Park to combine applying the resolutions in display areas (as taught by Jung) in order to provide the light transmittance performance of the main display area is poorer than that of the i-th auxiliary display area because Jung can provide the light transmittance performance of the second display area (724, a peripheral area) is higher than the first display area (723, a main area) (Jung, Fig. 7, [0145]) Doing so, it may compensate for the image of the first region with a higher brightness or saturation compared to the original image (e.g., the image of the second region) such that the image of the first region is not visually awkward. For example, the second region may be a peripheral region of the first region in an opaque display region (Jung, [0098]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571)-272-5994.  The examiner can normally be reached on 8:00- 4:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611